DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed May 16, 2022.  In the applicant’s reply; claims 1, 8 and 15 were amended, and claims 7, 14 and 20 were cancelled, and claim Z was added.  Claims 1-6, 8-13, and 15-19 are pending in this application.

Response to Arguments
Applicants' amendments filed on May 16, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on February 17, 2022.
Applicant’s amendments overcome the rejections of Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wobkemeier et al. (US Patent 10,898,055, hereby referred to as “Wobkemeier”), in view of Hicks et al. (US PGPub US 2018/0352119 A1), hereby referred to as “Hicks”, and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-6, 8-13, and 15-19 (now renumbered as 1-6, 7-12, and 13-17) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 1, the system of Claim 8, or the medium of Claim 15 which specifically comprises the following features in combination with other recited limitations:
- A method for determining a unit load device (ULD) door status, comprising: 
- capturing a set of image data featuring the ULD; 
- segmenting the set of image data to identify a top portion of the ULD; 
- determining an amplitude of the top portion of the ULD; 
- and determining the ULD door status based on whether the amplitude of the top portion of the ULD exceeds an amplitude threshold, wherein the set of image data is a first set of image data, and the method further comprises: 
- (a) capturing a second set of image data featuring the ULD a duration D after capturing the first set of image data; 
- (b) designating the second set of image data as a current set of image data; 
- (c) segmenting the current set of image data to identify a current top portion of the ULD; 
- (d) determining a current amplitude of the current top portion of the ULD; (e) determining a current ULD door status based on whether the current amplitude of the current top portion of the ULD exceeds the amplitude threshold; 
- (f) designating the current set of image data as a prior set of image data; 
- (g) capturing a subsequent set of image data featuring the ULD the duration D after capturing the prior set of image data; 
- (h) designating the subsequent set of image data as the current set of image data; 
- and (i) iteratively performing steps (c)-(i) until the current amplitude does not exceed the amplitude threshold.
These limitations and their equivalents are recited in independent claims 1, 8 and 15, making these claims allowable subject matter. Likewise claims 2-6 are dependent upon claim 1, claims 9-13 are dependent on claim 8, and claims 16-19 are dependent upon claim 15. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

	Some closely related prior art references are listed previously: Wobkemeier et al. (US Patent 10,898,055, hereby referred to as “Wobkemeier”), in view of Hicks et al. (US PGPub US 2018/0352119 A1), hereby referred to as “Hicks”, and the references cited in form PTO-1449.  None of the references teach the method of Claim 1, the system of Claim 8, or the medium of Claim 15.  Especially, Hicks is the most relevant reference and was used in combination with Wobkemeier, and obviated the previously filed claimed features. Applicant’s amendments to include previously indicated allowable subject matter from dependent claims 7, 14 and 20, refines the manner in which the ULD door status is determined in an iterative manner, along with other claimed features. These features were not found to be anticipated by the prior art of record. An updated search was performed for interference and non-patent literature, but did not result in the determination of any new prior art. As a result, the claimed language which is highly dependent upon the amended limitations is not taught by the prior art, alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

June 4, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662